Citation Nr: 1444775	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability arising from negligence (lack of proper skill or other similar instance of fault) associated with a punctured gluteal artery from a bone marrow biopsy procedure.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability arising from negligence (or similar instance of fault) associated with the diagnosis and treatment of a punctured gluteal artery following a bone marrow biopsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran, former spouse and son


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to December 1962.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2014, the Veteran and others testified before the undersigned Veterans Law Judge.  A hearing transcript is associated with the VA electronic claims file.

It is noted that, in addition to a paper claims file, the Veteran also has a VA electronic file that has been reviewed and includes the Board's July 2014 hearing transcript.  The Board has reviewed both the paper and electronic records in rendering this decision.

In light of the testimony given in this case, the Board has reframed (bifurcated) the issue to better reflect the benefit sought by the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In order for a claim pursuant to 38 U.S.C.A. § 1151 to be granted, it must be definitively determined that an additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Pursuant to 38 C.F.R. § 3.361, this can be shown by establishing that VA treatment proximately caused additional disability, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

In this case, the VA medical opinion dated in February 2011 is inadequate.  The medical opinion only addresses whether the diagnosis and treatment of the punctured gluteal artery was negligent or involved some similar instance of fault.  It does not address whether the bone marrow biopsy was performed without carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Also, the opinion does not clearly reflect whether there is additional disability due to the December 2008 bone marrow biopsy, the perforated artery, and/or the subsequent diagnosis/treatment of the perforated gluteal artery.

Additionally, at the Board hearing, the Veteran argued that he did not give informed consent.  He states that the consent is not valid because he was not given time to read the form and signed it electronically with the nurse giving "a rundown of its contents."  He stated that the biopsy room had 4 persons:  The doctor, a lab tech, a nurse practitioner, and himself.  He noted that the supervising physician shown on the consent form was never present (prior, during, or after the procedure).  He argues that the consent form was witnessed by the resident A.G., who performed the procedure, and he is not a person eligible to witness the consent by the terms of the consent form itself.

Other matters raised by the record are (1) whether the resident performing the bone marrow biopsy, who acknowledged (per the Veteran) that he had never performed the procedure previously, should have been performing the procedure for the first time on the Veteran who had a non-average body habitus (the Veteran is self-described as having large bones and the medical record shows that he was obese); (2) whether the Veteran's bone marrow biopsy procedure should have been performed with the assistance of radiography, sonography, or some other medical technology given his large body habitus; and (3) whether VA failed to timely diagnose and/or properly treat the perforated artery.

Accordingly, the case is REMANDED for the following action:

1.  A complete copy of the full consent form, noted in the VA treatment records as available through Vista Imaging, should be associated with the claims file.

2.  The Veteran should be scheduled for a VA examination by an appropriately skilled physician.  The physician should indicate whether the Veteran additional disability as a result of (a) the December 2008 bone marrow biopsy; (b) perforated gluteal artery and/or subsequent hematoma; and/ or (c) VA treatment and/or diagnosis of perforated gluteal artery (and hematoma) following the December 2008 bone marrow biopsy.

It is noted that the Veteran has a complicated medical history and has been diagnosed with hypertension, diabetes, coronary artery disease, arthritis, low back pain (December 2008 MRI showed herniated nucleus pulposus at L2-3), stroke with residual right-sided weakness, right inguinal neuropathy (2009) likely secondary to the compressive hematoma or right L2-3 neuropathy, and persistent parasthesias/dyesthesias of the right buttocks, groin, and medial thigh after a right pelvic hematoma.  Also, electrodiagnostic testing showed neuropraxia of the sciatic nerve, axonal injury could not be ruled out.

The physician should address whether the symptoms of loss of balance, giving out of right lower extremity, paresthesia/dyesthesia, and loss of bladder/sphincter control are proximately due to or aggravated (permanently worsened) by the December 2008 bone marrow biopsy, the punctured gluteal artery, the hematoma, and/or the VA medical care following the December 2008 bone marrow biopsy.

The claims files must be reviewed entirely along with any pertinent records maintained electronically and not located in the paper claims file.  A complete rationale for all opinions is required.

3.  Then, after the above is completed and if additional disability is shown, a VA medical opinion should be obtained from a physician not employed with the VA North Texas Health Care System on whether the additional disability occurred as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.  Did VA treatment proximately caused additional disability, and (i) did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) did VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.

As part of his/her response, the physician should specifically address the following: 

(a) Whether there was in fact "informed" consent for the December 2008 bone marrow biopsy procedure.  The physician must review the full consent form and accept the Veteran's statements concerning the completion of the consent form and those present during the procedure as true unless otherwise contradicted by the record.

(b) Whether performance of the December 2008 bone marrow biopsy procedure involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; the physician should comment on:

(i) Whether the resident performing the bone marrow biopsy, if he had never performed the procedure previously, should have been performing the procedure for the first time on the Veteran who had a non-average body habitus (the Veteran is self-described as having large bones and the medical record shows that he was obese)-in other words, did the resident lack proper skill; and

(ii) Whether the Veteran's bone marrow biopsy procedure should have been performed with the assistance of radiography, sonography, or some other medical technology given his large body habitus-in other words was there negligence or error in judgment by not using some form of medical technology to aide with the procedure.  If such assistive technology is not available or appropriate for a bone marrow biopsy, the physician should so state and briefly explain why.

(c) Whether the diagnosis and treatment of perforated gluteal artery following the December 2008 bone marrow biopsy procedure involved carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA.

The claims files must be reviewed entirely along with any pertinent records maintained electronically and not located in the paper claims file.
All opinions must be supported by a complete rationale together with a discussion of the facts and medical principles involved.  If the requested opinions cannot be provided, the physician should so state and explain why an opinion cannot be provided.

3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issues on appeal in light of any additional evidence added to the record.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


